The propositions submitted by appellant attack the validity of the judgment of February 13, 1931, rendered in cause No. B55311. For the reasons stated in such propositions, appellant asserts the judgment is void. In two separate subsequent suits appellant directly attacked the validity of the judgment. In such suits the court had jurisdiction of the parties and subject-matter. In each of such suits judgments were rendered sustaining the validity of the judgment, which judgments became final. It may be the judgments in the subsequent suits were erroneous, but that does not alter their conclusive effect upon the issue as to the validity of the judgment of February 13, 1931. They were res judicata of such issue.
The trial court properly held that the judgments of October 3, 1932, and January 6, 1933, were res judicata of the present suit attacking as absolutely void the judgment of February 13, 1931. Kendall v. Mather,48 Tex. 585, 596; Bearden v. Texas Company (Tex.Civ.App.) 41 S.W.2d 447; Id. (Tex.Com.App.) 60 S.W.2d 1031.
Affirmed.